If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    May 30, 2019
               Plaintiff-Appellee,

v                                                                   No. 340167
                                                                    St. Clair Circuit Court
CHRISTOPHER LEE RANDOLPH,                                           LC No. 17-001143-FC

               Defendant-Appellant.


Before: SAWYER, P.J., and CAVANAGH and SERVITTO, JJ.

PER CURIAM.

        Defendant appeals as of right his jury trial convictions of two counts of first-degree
criminal sexual conduct, MCL 750.520b(2)(b) (sexual penetration by an individual 17 years of
age or older against an individual less than 13 years), and two counts of second-degree criminal
sexual conduct, MCL 750.520c(2)(b) (sexual contact by an individual 17 years of age or older
against an individual less than 13) involving defendant’s actions with respect to his then 9 year-
old daughter. The trial court sentenced defendant to 25 years to life in prison for each first-
degree criminal sexual conduct conviction, to be served consecutively to each other but
concurrent with sentences of 10 to 15 years’ imprisonment for each second-degree criminal
sexual conduct conviction. We affirm defendant’s convictions, but remand for further
sentencing proceedings consistent with this opinion.

                                     I. CORPUS DELICTI RULE

       Defendant first contends that the trial court violated the corpus delicti rule when it
entered his confession into evidence without independent evidence of penetration, an essential
element of first-degree criminal sexual conduct that must be shown as the “specific injury”
before defendant’s confession could be admitted. Defendant contends that the only evidence of
penetration came from his confession, which he retracted at trial. Therefore, defendant argues,
the court could not convict him of first-degree criminal sexual conduct. We disagree.

       This issue was not preserved by an objection at the trial. Therefore, this Court’s review is
limited to plain error affecting substantial rights. People v Carines, 460 Mich. 750, 763; 597
NW2d 130 (1999). This Court reviews the trial court’s decision to admit or exclude evidence for


                                                -1-
an abuse of discretion. People v Herndon, 246 Mich. App. 371, 406; 633 NW2d 376 (2001). This
Court also reviews the trial court’s decision regarding the corpus delicti requirement for an abuse
of discretion. People v Burns, 250 Mich. App. 436, 438; 647 NW2d 515 (2002).

        “The corpus delicti rule requires that a preponderance of direct or circumstantial
evidence, independent of a defendant’s inculpatory statements, establish the occurrence of a
specific injury and criminal agency as the source of the injury before such statements may be
admitted as evidence.” Id. (citations omitted). “The corpus delicti rule is designed to prevent the
use of a defendant’s confession to convict him of a crime that did not occur.” People v Konrad,
449 Mich. 263, 269; 536 NW2d 517 (1995).

       According to People v Cotton, 191 Mich. App. 377, 394; 478 NW2d 681 (1991):

               the corpus delicti rule is satisfied and a defendant’s confession may be
       admitted into evidence when the prosecutor presents direct or circumstantial
       evidence, independent of the confession, establishing (1) the occurrence of the
       specific injury and (2) some criminal agency as the source of the injury. Once
       this showing is made, a defendant’s confession may be used to establish identity,
       intent, or aggravating circumstances.

If the prosecutor makes the necessary showing, above, “[a] defendant’s confession then may be
used to elevate the crime to one of a higher degree or to establish aggravating circumstances.”
Id. at 389.

        In this case, the victim is the defendant’s nine-year-old biological daughter. The partner
of the victim’s mother testified that the victim told her that her father had touched her with his
privates on her “no-no spot,” and that it itched and burned down there. The partner called the
victim’s mother, who hurried home and took the child to the emergency room. Dr. Persyn, the
emergency room physician who examined the victim, testified that the victim told Persyn that
her dad (defendant) walked into the room “and told her to get up and get naked and get in his
bed,” which she did. The victim told Persyn this had happened “frequently in the past.” The
victim said that her dad got on top of her and placed himself between her legs. The victim stated
that he had never “hurt” her before, but this time he “put something up inside of her” that hurt.
Because the victim said it burned when she urinated, she was given a urine test, which was
positive for a urinary tract infection. The physician testified that she observed no major trauma
on the child, but that in the majority of abused patients there was usually not much physical
evidence of penetration. An expert in forensic nursing also testified that she found no signs of
sexual or physical trauma on the child, but that probably 90% of sexually abused children do not
have any visible scars or injuries. The expert testified that because in young children the hymen
was not “estrogenized yet,” if something touched their hymen, it would be very painful but
would not necessarily cause any visible injury. The forensic examiner stated that what she found
was consistent with sexual abuse for children.

        Upon review of the record, we find that a preponderance of the direct and circumstantial
evidence provided independent proof that sexual abuse had occurred and that defendant was the
source of the injury prior to the admission of defendant’s confession. Therefore, the corpus
delicti of criminal sexual conduct was established before defendant’s confession was admitted

                                                -2-
into evidence. Konrad, 449 Mich. at 269-270; Burns, 250 Mich. App. at 438. Defendant’s
confession was properly admitted to elevate the crime to first-degree criminal sexual conduct.
Cotton, 191 Mich. App. at 389. Therefore, we hold that there was no violation of the corpus
delicti rule and the trial court did not abuse its discretion in admitting defendant’s confession.

                             II. PROSECUTORIAL MISCONDUCT

       Next, defendant raises two claims of prosecutorial misconduct. He maintains that the
prosecutor improperly bolstered the victim’s credibly and also injected an outside issue into the
case. We disagree.

        Defendant did not raise the issue of prosecutorial misconduct in the lower court.
Therefore, our review is limited to plain error affecting substantial rights. Carines, 460 Mich. at
763. Absent a proper objection, review is precluded unless an objection could not have cured the
error or failure to review the issue would result in a miscarriage of justice. People v Unger, 278
Mich. App. 210, 234-235; 749 NW2d 272 (2008).

        Claims of prosecutorial misconduct are reviewed on a case-by-case basis, examining the
remarks in context, to determine whether the defendant received a fair and impartial trial.
People v Callon, 256 Mich. App. 312, 330; 662 NW2d 501 (2003); People v Dobek, 274 Mich
App 58, 63; 732 NW2d 546 (2007). Prosecutors are typically afforded great latitude regarding
their arguments and conduct at trial. People v Bahoda, 448 Mich. 261, 282; 531 NW2d 659
(1995). They are generally free to argue the evidence and any reasonable inferences that may
arise from the evidence. Id. However, a defendant’s opportunity for a fair trial can be
jeopardized when the prosecutor interjects issues broader than the defendant’s guilt or innocence.
Dobek, 274 Mich. App. at 63-64.

        Defendant first claims that the prosecutor improperly attempted to bolster the victim’s
credibility when he told the jury several times in closing argument that the victim recounted to
the expert in forensic nursing the allegations against defendant, a fact not supported by the
evidence. We find this claim to be without merit.

        The record shows that the victim had both an emergency room examination and a
physical examination at the Child Advocacy Center. The expert in forensic nursing who had
examined the child testified that she did not discuss the allegations with the victim, but she knew
what the allegations were prior to examination because she had been informed by the other
examiner and the victim’s mother. The record supports the prosecutor’s argument that the
nurse’s testimony about her observations was consistent with what the victim had alleged. And,
while the child may not have made statements directly to the expert in forensic nursing regarding
what had happened, this possible misstatement did not affect the outcome of the proceedings, i.e.
it did not constitute plain error affecting substantial rights. Carines, 460 Mich. at 763. This is
necessarily so as it was proper for the prosecutor to state that the victim “discloses . . . again and
again.” The record shows that the victim made consistent allegations to her mother’s partner, her
mother, the emergency room doctor, the prosecutor, and the jury.

        Defendant’s second claim is that the prosecutor improperly injected an issue broader than
the defendant’s guilt or innocence when he asked questions about the examination of the victim’s

                                                 -3-
younger sister. Defendant contends that this caused the jury to speculate that defendant may
have also sexually abused the younger child. Defendant contends that these questions were so
prejudicial as to be potentially outcome-determinative because, while the jury might have had a
reasonable doubt about the victim, they may have convicted him because they thought he
sexually abused the victim’s sister. Again, we disagree.

        The record shows that the prosecutor asked about the examination of the victim’s sister in
order to determine the time of the examinations because the nurse had neglected to put the time
of the victim’s examination in the victim’s record. In order to clarify that the prosecutor was not
insinuating any untoward actions by the defendant to the younger sister, the prosecutor clarified
that the sister had been examined only as a precautionary or preventative measure. The jury was
twice instructed that the statements of attorneys are not evidence. “Jurors are presumed to follow
their instructions, and instructions are presumed to cure most errors.” People v Abraham, 256
Mich. App. 265, 279; 662 NW2d 836 (2003).

        Moreover, our review of the record shows that there was substantial evidence that
defendant had sexually abused the victim, including the doctor’s conclusions and the conclusions
of the forensic examiner, the victim’s many consistent statements to several people and to the
jury, the fact that defendant’s confession corroborated almost exactly what the victim’s
allegations described, and, importantly, the testimony of the victim. The victim testified that
defendant put his hand on her privates and tried to put his private inside her private. She testified
that defendant was “pushing” his private on her private and that it hurt. She testified that she
told her mother’s partner the next day because it “stinged” when she peed.

        Defendant’s claims of prosecutorial misconduct are without merit. The prosecutor’s
questions and statements did not deny defendant a fair and impartial trial and there was no plain
error affecting his substantial rights. Carines, 460 Mich. at 763.

                                        III. SENTENCING

        Defendant raises several issues regarding sentencing, two of which require that we
remand this matter to the trial court for resentencing. He first maintains that the court
prematurely imposed consecutive sentences during the pretrial hearing and impermissibly
interjected itself into the plea process. He also argues that the court failed to sufficiently justify
its imposition of consecutive sentencing at the sentencing hearing. Defendant also contends that
the court erred in sentencing him to 25 years to life rather than to a term of years or to life.
Finally, defendant maintains that these errors require resentencing before a different judge. We
consider these issues separately.

                                    A. PRETRIAL HEARING

       Defendant contends that the court impermissibly intruded into the plea bargaining
process and prematurely imposed consecutive sentences at the pretrial hearing. We disagree.
Defendant’s failure to preserve this issue requires this Court to review for plain error affecting
substantial rights. Carines, 460 Mich. at 763.

        In People v Killebrew, 416 Mich. 189, 205; 330 NW2d 834 (1982), our Supreme Court
held:
                                                 -4-
       [A] trial judge shall not initiate or participate in discussions aimed at reaching a
       plea agreement. He may not engage in the negotiation of the bargain itself. The
       trial judge’s role in the plea-bargaining procedure shall remain that of a detached
       and neutral judicial official.

In People v Cobbs, 443 Mich. 276, 281; 505 NW2d 208 (1993), the Court addressed the issue of
whether it should “reconsider the prohibition against judicial involvement in sentence bargaining
as announced in Killebrew.” In Cobbs the Court modified the rules governing judicial
participation in sentence discussions holding:

       At the request of a party, and not on the judge’s own initiative, a judge may state
       on the record the length of sentence that, on the basis of the information then
       available to the judge, appears to be appropriate for the charged offense. . . .

               The judge’s preliminary evaluation of the case does not bind the judge’s
       sentencing discretion, since additional facts may emerge during later proceedings,
       in the presentence report, through the allocution afforded to the prosecutor and the
       victim, or from other sources. . . .

       A judge’s candid statement of how a case appears at an early stage of the
       proceedings does not prevent the judge from deciding the case in a fair and
       evenhanded manner later, when additional facts become known. [Id. at 282
       (Emphasis in original).]

The Cobbs Court clarified that this modification did not “diminish” the principles stated in
Killebrew. Cobbs, 443 Mich. at 284.

        At the pretrial hearing in the present case, defense counsel advised the court that there
had been numerous conversations between defendant, defense counsel, and the prosecutor
concerning a possible plea resolution. Defense counsel stated, and defendant agreed, that they
had discussed the possible lengthy sentence if defendant was to be convicted, including that the
mandatory minimum of 25 years for each count and that these sentences could run consecutive to
each other. Defense counsel further stated that the plea offer would place him in a sentencing
range of nine to fifteen years’ imprisonment and defendant acknowledge that he was aware of
the offer and possible sentence. Defendant stated that he did not want to plead in the matter.
        The prosecutor then detailed to the court the “overwhelming” evidence it had against
defendant and the witnesses to support convictions on all counts. The prosecutor detailed the
plea offer and stated that it was intended to protect defendant’s young daughter, the nine-year-
old victim, from having to testify in open court. The prosecutor stated that, given the aggravated
nature of the offenses and the strength of the case the prosecution would be putting into
evidence, the prosecution thought the trial court would have a very compelling reason to impose
consecutive sentencing.

       Finally, the court addressed defendant, who was 29 years old at the time of the pretrial
hearing, and informed him that he would be 79 years old before he could go before the parole
board. The court stated that the sentencing guidelines left it some discretion, but there was a
mandatory minimum sentence of 25 years if he got convicted, and that the trial court had no

                                               -5-
option for deviation from that sentence. The court told defendant it did not want anyone to plead
guilty to a crime they did not commit, and that defendant knew what had happened and he knew
the evidence against him. The court gave defendant a few minutes for a final meeting with his
attorney about the plea offer so that defendant could make a rational decision, keeping in mind
the possibility of a minimum 50 years’ imprisonment. When defendant again rejected the plea
offer, the court stated that defendant had “every right” to appear before the jury and he would be
afforded that right.

        We find that the court did not impermissibly initiate or even engage in the negotiations
aimed at reaching a plea agreement. The court merely stated the possible “length of sentence
that, on the basis of the information then available to the judge, appear[ed] to be appropriate for
the charged offense.” Cobbs, 443 Mich. at 283. Taken in context and considering all the
information the court had been given, we find that the court merely wanted to make sure that
defendant completely understood the gravity of the risk he was taking by rejecting the plea and
understood that the court had certain mandatory obligations and also the discretion to impose
consecutive sentencing. The court pointed out the reality that existed if defendant did not take
the plea and was convicted of the charged crimes. This did not prevent the court from deciding
the sentence in a fair and evenhanded manner at the sentencing hearing.

                            B. SENTENCE OF 25 YEARS TO LIFE

       In sentencing defendant, the trial court stated, “[I]t’s the sentence of this Court that you
be committed to the Michigan Department of Corrections for a period of 25 years mandatory
minimum to life in prison.” The Judgment of Sentence reflects this sentence as well. Defendant
argues that a maximum sentence of life may not be imposed in Michigan if a minimum sentence
of a number of years is also imposed. He maintains that, because MCL 750.520b(2)(b) provides
two mutually exclusive sentencing options—”imprisonment for life” or “any term of years”—
and the trial court imposed a minimum sentence of 25 years, the court was required to impose a
maximum sentence for a specific term of years rather than for life. We agree.

       MCL 750.520b(2)(b) provides:

              Criminal sexual conduct in the first-degree is a felony punishable as
       follows:

                                             * * *

              (b) For a violation that is committed by an individual 17 years of age or
       older against an individual less than 13 years of age by imprisonment for life or
       any term of years, but not less than 25 years.



Pursuant to MCL 769.9(2):

             In all cases where the maximum sentence in the discretion of the court
       may be imprisonment for life or any number or term of years, the court may
       impose a sentence for life or may impose a sentence for any term of years. If the

                                                -6-
       sentence imposed by the court is for any term of years, the court shall fix both the
       minimum and the maximum of that sentence in terms of years or fraction thereof,
       and sentences so imposed shall be considered indeterminate sentences. The court
       shall not impose a sentence in which the maximum penalty is life imprisonment
       with a minimum for a term of years included in the same sentence.

In People v Johnson, 421 Mich. 494, 498; 364 NW2d 654 (1984), our Supreme Court stated:
“[W]hen a statute authorizes the imposition of a sentence of ‘life or any term of years’ it allows
the imposition of a fixed sentence—life—or an indeterminate sentence—any number of years. . .
The sentence concepts ‘life’ and ‘any term of years’ are mutually exclusive and a sentencing
judge may (in the appropriate case) opt for either but not both.”

        The prosecutor argues on appeal that MCL 769.9(2) does not invalidate the trial court’s
sentence, contending that “[t]he trial court’s reference to 25 years as the mandatory minimum
demonstrates that the sentence imposed was intended to be one of life, but the court had to
acknowledge that because of MCL 750.520b(2)(b), it could not be any less than 25 years.” We
find this argument to have no merit. The court plainly and specifically stated a sentence range of
25 years to life. Further, the court’s order, the judgment of sentence, states the sentence for the
two first-degree criminal sexual conduct convictions as 25 years to life.

        Because the trial court sentenced defendant to two terms of 25 years to life, those
sentences violate MCL 769.9(2) and are invalid. “[A] violation of MCL 769.9(2) requires
vacation of the entire sentence and a remand for resentencing.” People v Parish, 282 Mich. App.
106, 108; 761 NW2d 441 (2009). “The problem is not that the maximum exceeded some
particular limit, but rather that the original sentence was an impermissible combination of
terms.” Id. (emphasis in original). “Therefore, it must be vacated in its entirety for a
resentencing de novo.” Id.

        Accordingly, we vacate the sentences for defendant’s convictions of first-degree criminal
sexual conduct and remand the matter for resentencing de novo.

                              C. CONSECUTIVE SENTENCING

        Defendant next argues that the trial court did not provide sufficient justification on the
record for imposing consecutive sentences for defendant’s convictions of first-degree criminal
sexual conduct. We agree.

       The court’s imposition of consecutive sentences for defendant’s convictions of first-
degree criminal sexual conduct was a matter within the court’s discretion. MCL 750.520b(3)
provides:

              The court may order a term of imprisonment imposed under this section to
       be served consecutively to any term of imprisonment imposed for any other
       criminal offense arising from the same transaction.

When a statute grants a trial court discretion to impose a consecutive sentence, “the trial court’s
decision to do so is reviewed for an abuse of discretion, i.e., whether the trial court’s decision


                                                -7-
was outside the range of reasonable and principled outcomes.” People v Norfleet, 317 Mich. App.
649, 654; 897 NW2d 195 (2016).

       This jurisdiction has expressed a clear preference for concurrent sentencing. In People v
Chambers, 430 Mich. 217, 229; 421 NW2d 903 (1988), the Supreme Court stated: “The purpose
of consecutive sentencing is to ‘enhance the punishment imposed upon those who have been
found guilty of more serious crimes and who repeatedly engage in criminal acts.’ ” Id., quoting
People v Smith, 423 Mich. 427, 445; 378 NW2d 384 (1985) (emphasis added in Chambers). The
Chambers Court concluded:

       The “[imposition] of a consecutive sentence is strong medicine. It may well be
       warranted in some cases. But it should be used only after awareness of a sentence
       already imposed so that the punitive effect of the consecutive sentence is carefully
       considered at the time of its imposition.” [Chambers, 430 Mich. at 231, quoting
       Salley v United States, 786 F2d 546, 548 (CA 2, 1986).]

        Review of a discretionary decision requires that the trial court set forth the reasons
underlying its decision. People v Broden, 428 Mich. 343, 350-351; 408 NW2d 789 (1987). “The
decision regarding each consecutive sentence is its own discretionary act and must be separately
justified on the record.” Norfleet, 317 Mich. App. at 665. “[R]equiring courts to justify each
consecutive sentence imposed will help ensure that the ‘strong medicine’ of consecutive
sentences is reserved for those situations in which so drastic a deviation from the norm is
justified.” Id. A trial court is required to “give particularized reasons – with reference to the
specific offenses and the defendant – to impose each sentence . . . consecutively to the others.”
Id. at 666. The Norfleet Court, noting that the sentencing court in that case “spoke only in
general terms” and did not separately address each consecutive sentence, held the following:
“Remand is therefore necessary so that the trial court can fully articulate its rationale for each
consecutive sentence imposed.” Id.

        Upon review of the sentencing hearing transcript, it was clear that the court had reviewed
the presentence information report. Defense counsel asked the court to impose one sentence of
25 years with the remaining sentences to run concurrently. The prosecutor argued for
consecutive sentencing on the mandatory 25-year minimum sentences. The court heard an
impassioned victim’s impact statement from the victim’s mother. Following that statement, the
court asked defendant, “what would you like to tell me,” and defendant answered, “Nothing.”
When the court saw that defendant had nothing to say, the court stated that this made its “job [of
sentencing defendant] easy, doesn’t it?” The court stated that it sat through the trial and watched
defendant’s daughter testify. The court addressed the facts that defendant’s video confession
showed defendant demonstrating very clearly how his finger went into the victim, that he had the
victim remove her clothes, that he removed his own clothes, and that he tried to insert his penis
into her vagina. The court described some additional evidence that it felt was noteworthy and
then simply said “ ‘Ouch’ is a word that describes what I’m about to do to you” before imposing
consecutive sentencing.

        The court failed to comply with the Norfleet requirement to specifically justify and
articulate its rationale for its decision to impose consecutive sentences. Id. at 665. The trial
court did not state why consecutive sentencing was appropriate in this case or how this defendant

                                                -8-
or his offense differed in nature from other defendants who have committed first-degree criminal
sexual conduct where a concurrent sentence would be appropriate. A brief summary of the
evidence presented does not amount to an articulation of the rationale behind imposing
consecutive sentences.

       On remand, where resentencing de novo is required in this case, the trial court may
reconsider the issue of consecutive sentencing. If the court again exercises its discretion to
impose consecutive sentences, it must articulate its “particularized reasons” for doing so.

                        D. REMAND BEFORE A DIFFERENT JUDGE

         Defendant argues that this matter should be remanded before a different judge because
the trial judge would have “substantial difficulty” in putting his previously-expressed views out
of his mind, and sentencing before a different judge would preserve the appearance of justice.
We disagree.

       In People v Hill, 221 Mich. App. 391, 398; 561 NW2d 862 (1997), quoting People v
Evans, 156 Mich. App. 68, 72; 401 NW2d 312 (1986), this Court stated the following test to
determine whether resentencing should occur before a different judge:

       “(1) whether the original judge would reasonably be expected upon remand to
       have substantial difficulty in putting out of his or her mind previously-expressed
       views or findings determined to be erroneous or based on evidence that must be
       rejected, (2) whether reassignment is advisable to preserve the appearance of
       justice, and (3) whether reassignment would entail waste and duplication out of
       proportion to any gain in preserving the appearance of fairness.”

        In this case, the trial court failed to sufficiently articulate its reasons for imposing
consecutive sentencing and also entered an invalid sentence under MCL 769.9(2). It is not
necessary for the trial court to “set aside his previously expressed views” and none of its findings
were based on evidence that must now be rejected. The court is required to resentence defendant
de novo for the two convictions of first-degree criminal sexual conduct to either a term of years,
with the minimum being at least 25 years and a maximum expressed in terms of years or fraction
thereof, or to life. There is simply nothing in the record that would indicate that the trial court
would have difficulty in imposing a valid and appropriate sentence. We believe that
reassignment would thus “ ‘entail waste and duplication out of proportion to any gain in
preserving the appearance of fairness.’ ” Hill, 221 Mich. App. at 398, quoting Evans, 156 Mich
App at 72.

       We affirm defendant’s convictions but remand for further sentencing proceedings
consistent with this opinion. We do not retain jurisdiction.



                                                             /s/ David H. Sawyer
                                                             /s/ Mark J. Cavanagh
                                                             /s/ Deborah A. Servitto


                                                -9-